EXHIBIT 10.28

EXECUTION COPY

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT dated as of April 9, 2007 between PERFORMANCE
ENHANCEMENT PARTNERS, LLC (‘‘Consultant’’), a Florida limited liability company
having its place of business at                                  
                                                                   
                                 , and MOVIE STAR, INC., a New York corporation
having its principal office at 1115 Broadway, New York, New York 10010
(‘‘Company’’).

WHEREAS, the Company desires to retain Consultant to provide the Company with
the personal services of Peter G. Cole (‘‘Cole’’) to (i) facilitate the timely
and successful completion of the transactions contemplated by the Agreement and
Plan of Merger (‘‘Merger Agreement’’), dated as of December 18, 2006, by and
among the Company, Fred Merger Corp. and FOH Holdings, Inc. (‘‘FOH’’), and (ii)
serve as the Executive Chairman of the Company following the closing of the
transactions contemplated by the Merger Agreement (the ‘‘Merger’’); and

WHEREAS, the Consultant is willing to provide such services to the Company upon
the terms and conditions hereinafter set forth.

IT IS AGREED:

1.    Services.

1.1    General.

(a)    During the Pre-Merger Term (as defined herein), Consultant shall provide
the Company with the personal services of Cole to act as the lead member of the
Board of Directors of the Company. The Company and Consultant acknowledge that
Cole’s primary functions and duties as lead director shall be to facilitate the
timely and successful completion of the Merger.

(b)    During the Post-Merger Term (as defined herein), Consultant shall provide
the Company with the personal services of Cole to serve as the Executive
Chairman of the Company. All of Cole’s powers and authority in any capacity
shall at all times be subject to the direction and control of the Company’s
Board of Directors. The Board may assign to Cole such general management and
supervisory responsibilities and executive duties for the Company or any
subsidiary of the Company, including serving as a director, as are consistent
with Cole’s status as Executive Chairman. The Company and Consultant acknowledge
that Cole’s primary functions and duties as Executive Chairman shall be to:
oversee post-Merger operations integration; lead strategic planning initiatives;
instill best practices within a performance-based culture; when established,
directly oversee holding company operating activities; and organize and lead
board meetings.

1.2    Full-Time Position.    Consultant agrees to cause Cole to devote
substantially all of his business time, energies and attention to the business
and affairs of the Company in the performance of his duties hereunder.
Consultant will not, without the prior written consent of the Company, during
the term of this Agreement, be engaged in any other commercial activity whether
or not pursued for gain, profit or other pecuniary advantage; provided, however,
that Cole may continue to serve as a director of Previsor, Inc. Further, Cole
agrees to devote substantially all of his business time, energies and attention
to the business and affairs of the Consultant and the performance of
Consultant’s obligations to the Company as hereinbefore described. Nothing
herein shall be construed as preventing Cole from making and supervising
personal investments, provided they will not interfere with the performance of
his duties hereunder or violate the provisions of Section 5.4 hereof.

1.3    Location.    Consultant and Cole are based in                 
                . Cole shall undertake such travel, within or outside the United
States, as is reasonably necessary in the interests of the Company to fully
perform his duties hereunder.


--------------------------------------------------------------------------------


2.    Term.

2.1    The period referred to herein as the ‘‘Pre-Merger Term’’ commenced as of
January 1, 2007 (‘‘Commencement Date’’) and shall continue until the closing
date of the Merger, unless terminated earlier as hereinafter provided in this
Agreement. The period referred to herein as the ‘‘Post-Merger Term’’ shall
commence on the closing date of the Merger and shall continue until
July 26, 2008, unless terminated earlier as hereinafter provided in this
Agreement. The Company shall have the option to extend the Agreement for up to
two additional six-month periods (each, an ‘‘Extension Period’’) by giving
Consultant written notice of not less than ninety (90) days prior to the
expiration of the Post-Merger Term or any such Extension Period. The period of
the Pre-Merger Term, the Post-Merger Term and any Extension Period are
collectively referred to herein as the ‘‘Term.’’

3.    Consulting Fees.

3.1    One-Time Engagement Fee.    Unless this Agreement is terminated earlier
as provided herein, the Company shall issue to Consultant 100,000 shares of the
Company’s common stock, $.01 par value (‘‘Common Stock’’) on the closing date of
the Merger. The number of shares of Common Stock to be issued shall be
determined as if such shares were issued immediately prior to the record date of
any stock split effected by the Company on or before the closing date of the
Merger.

3.2    Base Consulting Fee.    During the Term, the Company shall pay Consultant
a consulting fee at the annual rate of $400,000 (‘‘Base Consulting Fee’’),
payable in four equal quarterly installments in arrears, with the first payment
to be made on or about April 1, 2007. As of the Commencement Date, the Base
Consulting Fee shall be paid to Consultant in lieu of any director fees payable
to Cole for services as a member of the Company’s Board of Directors.

3.3    Additional Consulting Fee.

(a)    For the year ending July 28, 2007 (which shall be the fiscal year end of
the Company following the closing of the Merger), the Company shall pay
Consultant such additional consulting fee, if any, as determined on a
discretionary basis by the Board of Directors of the Company (with Cole not
participating in the determination) based upon the recommendation of the
Company’s Compensation Committee.

(b)    For the fiscal year ending July 26, 2008, the Company shall pay
Consultant an additional consulting fee in accordance with the terms of a plan
(‘‘Bonus Plan’’) intended to be adopted by the Company’s Compensation Committee
following the closing of the Merger, but not later than September 30, 2007
(‘‘Bonus Plan Adoption Date’’). Such additional consulting fee shall not be less
than $100,000 (‘‘Minimum Guarantee’’). If the Company elects to extend this
Agreement for one or both Extension Periods, the Company shall pay Consultant an
additional consulting fee for each Extension Period as provided in the Bonus
Plan, with the Minimum Guarantee to be prorated for partial years.

(c)    Any amounts due under this Section 3.3 shall be payable to the Consultant
within 90 days of the end of the applicable fiscal year in a cash lump-sum
payment.

3.4    Options.

(a)    Post Merger Term Options.    As additional compensation for Consultant
entering into this Agreement and agreeing to be bound by its terms and for the
services to be rendered by Consultant hereunder, unless this Agreement is
terminated earlier as provided herein, on the closing date of the Merger, the
Company shall grant to Consultant a non-qualified option (‘‘Option’’) to
purchase 275,000 shares of Common Stock under the Company’s 2000 Performance
Equity Plan (‘‘Plan’’). The Option shall be evidenced by a Stock Option
Agreement, dated the closing date of the Merger (‘‘Grant Date’’), in the form
attached hereto as Exhibit A-1. The Option shall have an exercise price equal to
the Fair Market Value (as defined in the Plan) of a share of Common Stock on the
Grant Date. Except as otherwise provided in the Stock Option Agreement, 75,000
shares will vest on the Grant Date, 100,000 shares will vest on January 3, 2008
and 100,000 shares will vest on July 26, 2008. The Option shall expire on the
day immediately preceding the fifth anniversary of the Grant Date.

2


--------------------------------------------------------------------------------


(b)    Extension Period Options.    If the Company elects to extend this
Agreement for one or both Extension Periods, unless this Agreement is terminated
earlier as provided herein, upon the commencement date of each Extension Period,
the Company shall grant to Consultant a non-qualified option (each, an
‘‘Extension Option’’) to purchase 50,000 shares of Common Stock under the Plan.
Each Extension Option shall be evidenced by a Stock Option Agreement, dated the
commencement date of the relevant Extension Period (‘‘Extension Option Grant
Date’’), in the form attached hereto as Exhibit A-2. Each Extension Option shall
have an exercise price equal to the Fair Market Value (as defined in the Plan)
of a share of Common Stock on each Extension Option Grant Date. Except as
otherwise provided in the Stock Option Agreement, all 50,000 shares will vest on
the six-month anniversary of the applicable Extension Option Grant Date. Each
Extension Option shall expire on the day immediately preceding the fifth
anniversary of the applicable Extension Option Grant Date.

3.5    Expenses.    The Company will pay or reimburse Consultant for all
transportation, hotel and other expenses reasonably incurred by Consultant on
business trips (including expenses reasonably incurred on business trips between
Florida and the Company’s principal offices in New York) and for all other
ordinary and reasonable out-of-pocket expenses actually incurred by Consultant
in the conduct of the business of the Company against itemized vouchers
submitted with respect to any such expenses and approved in accordance with
customary procedures.

4.    Termination.

4.1    Death.    If Cole dies during the Term, this Agreement shall immediately
terminate and the Company shall pay to Consultant the amount set forth in
Section 4.7(a).

4.2    Disability.    The Company, by written notice to Consultant, may
terminate this Agreement if Cole shall fail because of illness or incapacity to
render services of the character contemplated by this Agreement for ninety (90)
consecutive calendar days in any consecutive six calendar month period. Upon
such termination, the Company shall pay to Consultant the amount set forth in
Section 4.7(a).

4.3    By Company for ‘‘Cause’’.    The Company, by written notice to
Consultant, may terminate this Agreement for ‘‘Cause.’’ As used herein,
‘‘Cause’’ shall mean: (a) if Consultant (i) cannot or will not provide the
personal services of Cole to the Company as provided herein other than as a
result of Cole’s death or disability; (ii) the refusal, or failure resulting
from the lack of good faith efforts, by Cole to carry out specific directions of
the Board which are of a material nature and consistent with his then current
status with the Company; or (iii) the refusal, or failure resulting from the
lack of good faith efforts, by Cole to perform a material part of his duties
hereunder; (b) the commission by Consultant or Cole of a material breach of any
of the provisions of this Agreement; (c) fraud or dishonest action by Consultant
or Cole in its or his relations with the Company or any of its subsidiaries or
affiliates, or with any customer or business contact of the Company or any of
its subsidiaries or affiliates (‘‘dishonest’’ for these purposes shall mean Cole
knowingly making a material misstatement or omission, or knowingly committing a
material improper act, for his personal benefit); or (d) the conviction of
Consultant or Cole of any crime involving an act of moral turpitude.
Notwithstanding the foregoing, no ‘‘Cause’’ for termination shall be deemed to
exist with respect to the acts of Cole and/or Consultant described in clauses
(a) or (b) above, unless the Company shall have given written notice to
Consultant specifying the ‘‘Cause’’ with reasonable particularity and, within
thirty (30) calendar days after such notice, Cole and/or Consultant shall not
have cured or eliminated the problem or event giving rise to such ‘‘Cause;’’
provided, however, that a repeated breach after notice and cure of any provision
of clauses (a) or (b) above involving the same or substantially similar actions
or conduct, shall be grounds for termination for ‘‘Cause’’ without any
additional notice from the Company. Upon such termination, the Company shall pay
to Consultant the amount set forth in Section 4.7(b).

4.4    By Consultant for ‘‘Good Reason’’.    The Consultant, by written notice
to the Company, may terminate this Agreement if a ‘‘Good Reason’’ exists. For
purposes of this Agreement, ‘‘Good Reason’’ shall mean the occurrence of any of
the following circumstances without Consultant’s or Cole’s prior express written
consent: (a) a substantial and material breach of this Agreement by the Company;
(b) a failure by the Company to make any payment to Consultant when due, unless
the

3


--------------------------------------------------------------------------------


payment is not material and is being contested by the Company, in good faith;
(c) a material and adverse change in Consultant’s compensation described in
Section 3 of this Agreement with which Consultant disagrees; or (d) if during
the Post-Merger Term or an Extension Period, there is a ‘‘change of control’’ of
the Company as defined below. For purposes of this Agreement, ‘‘change in
control’’ shall mean (i) the acquisition by any ‘‘person’’ (as defined in
Section 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as amended
(‘‘Exchange Act’’)), other than a shareholder of the Company that, as of the
closing date of the Merger, is the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act) of 10% or more of the outstanding voting
securities of the Company, of more than 50% of the combined voting power of the
then outstanding voting securities of the Company or (ii) the sale by the
Company of all, or substantially all, of the assets of the Company to one or
more purchasers, in one or a series of related transactions, where the
transaction or transactions require approval pursuant to New York law by the
shareholders of the Company.     Notwithstanding the foregoing, ‘‘Good Reason’’
shall not be deemed to exist with respect to the Company’s acts described in
clauses (a), (b) or (c) above, unless Consultant shall have given written notice
to the Company specifying the Good Reason with reasonable particularity and,
within thirty (30) calendar days after such notice, the Company shall not have
cured or eliminated the problem or event giving rise to such Good Reason;
provided, however, that a repeated breach after notice and cure of any provision
of clauses (a), (b) or (c) above involving the same or substantially similar
actions or conduct, shall be grounds for termination for Good Reason without any
additional notice from Consultant. Upon such termination, the Company shall pay
to Consultant the amount set forth in Section 4.7(c).

4.5    By Company Without ‘‘Cause’’.    During the Post-Merger Term and either
Extension Period, the Company may terminate this Agreement without ‘‘Cause’’.
Upon such termination, the Company shall pay to Consultant the amount set forth
in Section 4.7(d).

4.6    Upon Termination of the Merger Agreement.    The Company may terminate
this Agreement if the Merger Agreement is terminated. Upon such termination, the
Company shall pay to Consultant the amount set forth in Section 4.7(e).

4.7    Effect of Termination.

(a)    Payment Upon Death or Disability.    Upon termination of this Agreement
under Sections 4.1 or 4.2, the Company, Consultant and Cole shall be released
from any further obligations hereunder except that the obligations of Consultant
and Cole shall continue as set forth in Section 5 and the Company shall pay to
Consultant (i) the Base Consulting Fee due Consultant pursuant to Section 3.2
hereof through the date of termination, (ii) any additional consulting fee which
would have become payable under Section 3.3 for the year in which this Agreement
was terminated prorated by multiplying the full amount of the additional
consulting fee by a fraction, the numerator of which is the number of ‘‘full
calendar months’’ worked by Consultant during the year of termination and the
denominator of which is 12 (a ‘‘full calendar month’’ is a month in which the
Consultant worked at least two weeks), which additional consulting fee will be
calculated and paid after the Company’s fiscal year end and in accordance with
the Company’s customary procedures, (iii) all earned and previously approved but
unpaid additional consulting fees for any year prior to the year of termination
and (iv) all valid expense reimbursements.

(b)    Payment Upon Termination by the Company For ‘‘Cause’’.    Upon
termination of this Agreement under Section 4.3, the Company, Consultant and
Cole shall be released from any further obligations hereunder except that the
obligations of Consultant and Cole shall continue as set forth in Section 5 and
the Company shall pay to Consultant (i) the Base Consulting Fee due Consultant
pursuant to Section 3.2 hereof through the date of termination and (ii) all
valid expense reimbursements.

4


--------------------------------------------------------------------------------


(c)    Payment Upon Termination by Consultant for ‘‘Good Reason’’.    Upon
termination of this Agreement under Section 4.4, the Company, Consultant and
Cole shall be released from any further obligations hereunder except that the
obligations of Consultant and Cole shall continue as set forth in Section 5 and
the Company shall pay Consultant as follows:

(i)    if termination occurs during the Pre-Merger Term, the Company shall pay
Consultant (a) the Base Consulting Fee due Consultant pursuant to Section 3.2
hereof through September 30, 2007, net of any additional consulting fee awarded
and paid to Consultant for the fiscal year ending July 28, 2007 pursuant to
Section 3.3(a) hereof, and (b) all valid expense reimbursements; or

(ii)    if termination occurs during the Post-Merger Term or an Extension
Period, the Company shall pay Consultant (a) the Base Consulting Fee due
Consultant pursuant to Section 3.2 hereof through the end of the Post-Merger
Term or the applicable Extension Period, as the case may be, (b) any additional
consulting fee which would have become payable under Section 3.3 through the end
of the Post-Merger Term or applicable Extension Period, as the case may be; (c)
all earned and previously approved but unpaid additional consulting fees for any
year prior to the year of termination and (d) all valid expense reimbursements.
In addition, the Option or Extension Option, as the case may be, that has been
granted and would otherwise have vested shall immediately vest upon such
termination.

(d)    Payment Upon Termination by Company Without Cause.    Upon termination of
this Agreement under Section 4.5, the Company, Consultant and Cole shall be
released from any further obligations hereunder except that the obligations of
Consultant and Cole shall continue as set forth in Section 5 and the Company
shall pay to Consultant (i) the Base Consulting Fee due Consultant pursuant to
Section 3.2 hereof through the end of the Post-Merger Term if termination occurs
during the Post-Merger Term or through the end of an Extension Period if
termination occurs during an Extension Period; (ii) any additional consulting
fee which would have become payable under Section 3.3 through the end of the
Post-Merger Term or applicable Extension Period, as the case may be; (iii) all
earned and previously approved but unpaid additional consulting fees for any
year prior to the year of termination and (iv) all valid expense reimbursements.
In addition, the Option or Extension Option, as the case may be, that has been
granted and would otherwise have vested shall immediately vest upon such
termination.

(e)    Payment Upon Termination of the Merger Agreement.    Upon termination of
this Agreement under Section 4.6, the Company, Consultant and Cole shall be
released from any further obligations hereunder except that the obligations of
Consultant and Cole shall continue as set forth in Section 5 and the Company
shall pay to Consultant (i) the Base Consulting Fee due Consultant pursuant to
Section 3.2 hereof through September 30, 2007, net of any additional consulting
fee awarded and paid to Consultant for the fiscal year ending July 28, 2007
pursuant to Section 3.3(a) hereof, and (ii) all valid expense reimbursements.

5.    Protection of Confidential Information; Non-Competition.

5.1    Acknowledgement.    Consultant and Cole each acknowledge that:

(a)    In connection with performing services under this Agreement, Consultant
and Cole have obtained and will obtain secret and confidential information
concerning the business of the Company and its subsidiaries and affiliates
(referred to collectively in this Section 5 as the ‘‘Company’’), including,
without limitation, financial information, designs and other proprietary rights,
trade secrets and ‘‘know-how,’’ customers and sources of supply (‘‘Confidential
Information’’).

(b)    The Company will suffer substantial damage which will be difficult to
compute if, during the term of this Agreement or thereafter, Consultant or Cole
should divulge Confidential Information.

(c)    The provisions of this Agreement are reasonable and necessary for the
protection of the business of the Company.

5


--------------------------------------------------------------------------------


5.2    Confidentiality.    Each of Consultant and Cole agrees that it and he
will not at any time, either during the of this Agreement or thereafter, divulge
to any person or entity any Confidential Information obtained or learned by them
as a result of the provision of services to the Company under this Agreement,
except: (i) in the course of performing such duties hereunder; (ii) with the
Company’s express written consent; (iii) to the extent that any such information
is in the public domain other than as a result of Consultant’s or Cole’s breach
of any of their obligations hereunder; or (iv) where required to be disclosed by
court order, subpoena or other government process. If Consultant or Cole shall
be required to make disclosure pursuant to the provisions of clause (iv) of the
preceding sentence, Consultant or Cole, as the case may be, promptly, but in no
event more than two (2) business days after learning of such subpoena, court
order, or other government process, shall notify, by personal delivery or by
electronic means, confirmed by mail, the Company and, at the Company’s expense,
Consultant or Cole, as the case may be, shall: (a) take all reasonably necessary
and lawful steps required by the Company to defend against the enforcement of
such subpoena, court order or other government process and (b) permit the
Company to intervene and participate with counsel of its choice in any
proceeding relating to the enforcement thereof.

5.3    Documents.    Upon termination of this Agreement, Consultant and Cole
will promptly deliver to the Company all memoranda, notes, records, reports,
manuals, drawings, blueprints and other documents (and all copies thereof)
relating to the business of the Company and all property associated therewith,
which it or he may then possess or have under its or his control; provided,
however, that Consultant shall be entitled to retain copies of such documents
reasonably necessary to document its financial relationship (both past and
future) with the Company.

5.4    Non-Competition; Non-Solicitation.    During the period commencing on the
Commencement Date and ending on the date on which this Agreement is terminated,
neither Consultant nor Cole, without the prior written permission of the
Company, shall, anywhere in the world, (i) be employed by, or render any
services to, any person, firm or corporation engaged in any business which is
directly or indirectly in competition with the Company (‘‘Competitive
Business’’); (ii) engage in any Competitive Business for its or his own account;
(iii) be associated with or interested in any Competitive Business as an
individual, partner, shareholder, creditor, director, officer, principal, agent,
employee, trustee, consultant, advisor or in any other relationship or capacity;
(iv) employ or retain, or have or cause any other person or entity to employ or
retain, any person who was employed or retained by the Company as of the date,
or within the twelve months prior to the date, of the termination of this
Agreement; or (v) solicit, interfere with, or endeavor to entice away from the
Company, for the benefit of a Competitive Business, any of the Company’s
customers or other persons with whom the Company has a contractual relationship
as of the date, or within the twelve months prior to the date, of the
termination of this Agreement. Notwithstanding the foregoing, nothing in this
Agreement shall preclude Consultant or Cole from investing it or his personal
assets in the securities of any corporation or other business entity which is
engaged in a Competitive Business if such securities are traded on a national
stock exchange or in the over-the-counter market and if such investment does not
result in it or his beneficially owning, at any time, more than 4.9% of the
publicly-traded equity securities of such Competitive Business.

5.5    Injunctive Relief.    If either Consultant or Cole commits a breach, or
threatens to commit a breach, of any of the provisions of Sections 5.2, 5.3 or
5.4, the Company shall have the right and remedy to seek to have the provisions
of this Agreement specifically enforced by any court having equity jurisdiction,
it being acknowledged and agreed by Consultant and Cole that the services being
rendered hereunder to the Company are of a special, unique and extraordinary
character and that any such breach or threatened breach will cause irreparable
injury to the Company and that money damages will not provide an adequate remedy
to the Company. The rights and remedies enumerated in this Section 5.5 shall be
in addition to, and not in lieu of, any other rights and remedies available to
the Company under law or equity. In connection with any legal action or
proceeding arising out of or relating to this Agreement, the prevailing party in
such action or proceeding shall be entitled to be reimbursed by the other party
for the reasonable attorneys’ fees and costs incurred by the prevailing party.

6


--------------------------------------------------------------------------------


5.6    Modification.    If any provision of this Section 5 is held to be
unenforceable because of the scope, duration or area of its applicability, the
tribunal making such determination shall have the power to modify such scope,
duration, or area, or all of them, and such provision or provisions shall then
be applicable in such modified form.

5.7    Survival.    The provisions of this Section 5 (excluding Section 5.4)
shall survive the termination of this Agreement for any reason.

6.    Intellectual Property.    The Consultant hereby assigns to the Company any
right, title, and interest he may have in any invention, discovery, improvement,
or other intellectual property that the Consultant, alone or with others,
develops as a result of performing consulting services for the Company under
this Agreement. Any intellectual property assignable to the Company pursuant to
the preceding sentence is hereinafter referred to as ‘‘Company Intellectual
Property.’’ Upon the request of the Company, the Consultant shall execute such
further assignments, documents, and other instruments as may be necessary to
assign Company Intellectual Property to the Company and to assist the Company in
applying for, obtaining and enforcing patents or other rights in the United
States and in any foreign country with respect to any Company Intellectual
Property. The Company will bear the entire cost of preparation of all patent or
other applications and assignments, and the entire cost of obtaining and
enforcing all patents and other rights to Company Intellectual Property.

7.    Representations.    Each of Consultant and Cole represents and warrants
that Consultant and Cole have the right to enter into this Agreement and are not
subject to any contract, commitment, agreement, arrangement or restriction of
any kind which would prevent Consultant or Cole from performing their duties and
obligations hereunder. Each of Consultant and Cole acknowledges that the
Company’s willingness to engage Consultant is based upon the accuracy of the
foregoing representation and warranties. Each of Consultant and Cole agrees that
it and he shall indemnify the Company against all costs and expenses, including
reasonable attorneys’ fees, incurred in the defense of any claims that would
constitute a breach of Section 6 brought against the Company by a third party.

8.    Miscellaneous Provisions.

8.1    Independent Contractor.    Consultant shall perform its services
hereunder as an independent contractor and not as an employee or agent of the
Company or any affiliate thereof. Consultant shall have no authority to act for,
represent or bind the Company or any affiliate thereof in any manner, except as
may be expressly agreed to by the Company in writing from time to time.

8.2    Taxes.    Consultant acknowledges the compensation provided in this
Agreement is a gross amount of consideration and that the Company will not
withhold from such consideration any amounts as to income taxes, social security
taxes or any other payroll taxes unless it is required by law to do so. All such
income and self-employment taxes shall be made or provided for by Consultant and
the Company shall have no responsibility or duties regarding such matters.
Consultant agrees to indemnify, defend and hold the Company harmless from and
against any claim, demand, action, suit or proceeding that may be brought or had
against the Company arising from the assessment of any withholding or employment
taxes against the Company by the Internal Revenue Service or state or local
taxing authority based on compensation paid to Consultant under this Agreement.
Consultant further agrees to fully cooperate with the Company in defending any
such claim, action, suit or proceeding, including, without limitation, producing
evidence to substantiate that Consultant timely paid all income and employment
taxes due on compensation paid to Consultant by the Company.

8.3    Notices.    All notices provided for in this Agreement shall be in
writing, and shall be deemed to have been duly given when (i) delivered
personally to the party to receive the same, or (ii) when mailed first class
postage prepaid, by certified mail, return receipt requested, addressed to the
party to receive the same at his or its address set forth below, or such other
address as the party to receive the same shall have specified by written notice
given in the manner provided for in this Section 8.3. All notices shall be
deemed to have been given as of the date of personal delivery or mailing
thereof.

7


--------------------------------------------------------------------------------


If to Consultant or Cole:

    
    
    

With a copy to:

Menden & Freiman, LLP
Two Ravinia Drive
Suite 1200
Atlanta, Georgia 30346
Attn: George Menden, Esq.

If to the Company:

Movie Star, Inc.
1115 Broadway
New York, New York 10010
Attn: Thomas Rende

With a copy to:

Graubard Miller
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
Attn: David Alan Miller, Esq.

8.4    Entire Agreement; Waiver.    This Agreement and the Stock Option
Agreements set forth the entire agreement of the parties with respect to the
subject matter hereof and are intended to supersede all prior negotiations,
understandings and agreements. No provisions of this Agreement or the Stock
Option Agreements may be waived or changed except by a writing by the party
against whom such waiver or change is sought to be enforced. The failure of any
party to require performance of any provision hereof or thereof shall in no
manner affect the right at a later time to enforce such provision.

8.5    Governing Law.    All questions with respect to the construction of this
Agreement, and the rights and obligations of the parties hereunder, shall be
determined in accordance with the law of the State of New York applicable to
agreements made and to be performed entirely in New York.

8.6    Binding Effect; Nonassignability.    This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company. This
Agreement shall not be assignable by Consultant or Cole, but shall inure to the
benefit of and be binding upon Consultant and Cole and their respective
successors, heirs and legal representatives.

8.7    Severability.    Should any provision of this Agreement become legally
unenforceable, no other provision of this Agreement shall be affected, and this
Agreement shall continue as if the Agreement had been executed absent the
unenforceable provision.

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

[spacer.gif] PERFORMANCE ENHANCEMENT PARTNERS, LLC

[spacer.gif] By:    /s/ Peter G.
Cole                                                    
          Peter G. Cole, Sole Member

[spacer.gif] MOVIE STAR, INC.

[spacer.gif] By:    /s/ Thomas
Rende                                                   
          Thomas Rende
          Chief Financial Officer

PETER G. COLE is a party to this Agreement and agrees to be bound to the terms
and conditions thereof insofar as applicable to him.

[spacer.gif] /s/ Peter G.
Cole                                                    
Peter G. Cole, in his individual capacity

9


--------------------------------------------------------------------------------
